Judgment, Supreme Court, New York County (Robert Nicholson, J.), rendered August 2, 1990 which, upon a jury verdict, inter alia, found defendant Dr. Albert Kurpis fifty percent (50%) liable and awarded plaintiff, after apportionment of liability, a principal sum of $12,500 for pain and suffering and $10,000 for medical and dental expenses, unanimously affirmed, without costs.
A review of the record demonstrates that there existed a rational and valid line of reasoning by which the jury could find that defendant Dr. Kurpis committed dental malpractice and that such malpractice constituted a proximate cause of plaintiff’s injuries when he failed to install an upper roundhouse bridge to match the lower roundhouse bridge that had been installed in plaintiffs mouth. (See, Cohen v Hallmark Cards, 45 NY2d 493; Mortensen v Memorial Hosp., 105 AD2d 151.) The parties’ expert testimony concerning the source of plaintiffs jaw pain created a factual issue which was resolved by the jury. Finally, no basis exists to disturb the jury’s finding with respect to plaintiffs comparative negligence, particularly where plaintiff declined to follow the full course of treatment and work recommended (see, Hallan v HelmsleySpear, Inc., 50 NY2d 507, 516-517). Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.